Citation Nr: 0500477	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-26 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of chronic 
left ankle sprains. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from September 1981 to 
February 1982.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Board notes that the RO has phrased the issue 
as whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
residuals of chronic left ankle sprains.  In this regard, the 
veteran's original claim for service connection was denied by 
the RO in an August 2001 rating decision, but the veteran 
submitted additional evidence in October 2001 and asked the 
RO to reconsider his claim.  The RO then issued the July 2002 
rating decision referring to the issue as new and material, 
but the original August 2001 claim had still not received a 
final decision.  The veteran submitted a notice of 
disagreement in March 2003, the statement of the case was 
issued in August 2003, and the veteran submitted his VA Form 
1-9 in August 2003.  Therefore, the issue currently before 
the Board is service connection for residuals of chronic left 
ankle sprains.  

The Board also notes that the veteran has made two hearing 
requests.  The first request for a hearing was in July 2002 
at the RO.  After requesting a postponement of his hearing, 
the veteran cancelled his July 2002 hearing request via 
correspondence dated in August 2003.  The veteran then made a 
second request for a hearing before a Veterans Law Judge at 
the Central Office in his VA form 1-9 dated in August 2003.  
The hearing was scheduled for December 14, 2004.  Although 
the veteran's mailed hearing notice was not returned as 
undeliverable, the veteran failed to appear for the hearing 
and there was no request by either the veteran or his 
representative to reschedule the hearing.  Therefore, the 
request for a hearing will be considered withdrawn and the 
Board will proceed with review on the present record.  See 38 
C.F.R. § 20.702 (2003).

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

As a preliminary matter and as was previously mentioned 
above, the issue currently before the Board is one of service 
connection for residuals of chronic left ankle sprains.  The 
veteran's original claim for service connection was made in 
August 2000.  The RO denied the claim in a rating decision 
dated in August 2001.  The veteran submitted a statement 
along with new evidence in October 2001 asking the RO to 
reconsider the August 2001 rating decision.  The RO did not 
address the veteran's October 2001 statement or the new 
evidence he submitted, and issued a second rating decision in 
July 2002.  The July 2002 rating decision referred to the 
issue as being whether new and material evidence had been 
submitted to reopen a previously denied claim.  Since the 
veteran submitted a statement and new evidence in October 
2001, only two months after the original rating decision in 
August 2001, the original claim was still active and had not 
yet received a final decision.  Therefore, as the original 
claim is still active, the issue presently before the Board 
is one of service connection for residuals of chronic left 
ankle sprains.  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
notes that the VA last examined the veteran in April 2001, 
but the examination report did not address the etiology of 
the ankle disorder and did not address whether the veteran's 
ankle disorder was subject to a permanent worsening of the 
condition (aggravation) during active service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2004).  In this 
regard, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
finds that a thorough and contemporaneous medical examination 
that takes into account the records of prior medical 
treatment (the complete claims folder) so that the disability 
evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before an appellate decision 
on the merits of his claim.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his left 
ankle disability since February 1982, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, the RO 
should request that the veteran provide 
information as to the dates of any 
treatment for his left ankle sprains at 
any VA Medical Center since February 
1982.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VAMC 
for the veteran to be afforded a VA 
medical examination, performed by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
veteran's residuals of chronic left ankle 
sprains.  If the examiner finds no 
disorders, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment including, 1) x-rays studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  The examiner should review all 
of the veteran's medical records and 
history, and the service and post-service 
medical records, including but not 
limited to the veteran's entrance 
examination dated in January 1981, and 
the service medical notation dated in 
January 1982.  The examiner must proffer 
an opinion as to the specific extent and 
severity of the appellant's residuals of 
left ankle sprains.  Assuming a 
disability of the left ankle is 
diagnosed, after a review of all 
pertinent medical treatment and 
examination records in the veteran's 
claims file, and following a thorough 
clinical examination, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
disability of the left ankle is 
etiologically related to the veteran's 
period of active duty, to include whether 
the disability was aggravated by service.  
It is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of service connection for residuals of 
chronic left ankle sprains.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  The supplemental 
statement of the case should include a 
discussion of the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, in reference to the claim 
for service connection for residuals of 
chronic left ankle sprains.        

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




